Citation Nr: 1531901	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A May 2012 rating decision, in part, granted service connection for PTSD and assigned a 30 percent disability rating.  A January 2013 rating decision denied service connection for COPD, emphysema, and a back disability.

In August 2014, the Board remanded the Veteran's claims for additional development of the medical evidence of record.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record does not support a finding that the Veteran was exposed to mustard gas in service, and it does not otherwise support a finding that the Veteran's COPD or emphysema began during the Veteran's military service or was caused by his service.

2.  The weight of the competent and credible evidence of record does not support a finding that the Veteran's back disability began during the Veteran's military service, was caused by his service, onset within a year of his service, or has been continuous since service.

3.  The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not caused either occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Neither COPD, nor emphysema, nor a back disability was incurred in or aggravated by the Veteran's military service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.316 (2014).

2.  The criteria for a rating of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  The RO additionally undertook appropriate efforts to verify the Veteran's claimed mustard gas exposure.  

Unfortunately, the Veteran's service personnel records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  With respect to the Veteran's missing personnel records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's personnel records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has been provided with two examinations addressing his COPD and emphysema, and two examinations addressing his PTSD.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history and rendered appropriate opinions consistent with the evidence of record.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds these opinions to be adequate for the purpose of rendering a decision as to the issues on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the undersigned in May 2014, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he suffers from COPD, emphysema, and a back disability as a result of his active duty service, to include, with respect to COPD and emphysema, as a result of exposure to mustard gas.  The Board will discuss all of these claims together because the evidence fails to demonstrate a nexus, or connection, between the Veteran's active duty service and his disabilities with respect to each of these claims.  

With regard to the Veteran's claims of entitlement to service connection for COPD and emphysema, the Veteran has suggested that he was exposed to mustard gas in service.  The full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service, together with the subsequent development of, in pertinent part, emphysema or COPD, is sufficient to establish service connection for those disabilities.  38 C.F.R. § 3.316 (2014).  The evidence demonstrates that the Veteran has been diagnosed with both COPD and emphysema; at issue, then, is whether the evidence supports a finding that the Veteran was exposed to mustard gas in-service.

Turning to the facts in this case, the Veteran's available service treatment records show no evidence of exposure to mustard gas.  Full copies of the Veteran's service treatment records and his personnel records are presumed to have been destroyed in a fire and are thus unavailable for review.  The only suggestion that the Veteran was exposed to mustard gas in service is the Veteran's own allegation: the Veteran contended in July 2011 that "while serving in Europe," the Veteran was told by unspecified superiors that he was exposed to mustard gas.  The Veteran stated that "some of this exposure was during night maneuvers and other activities."  

In December 2012, the Department of Defense, noting the Veteran's claim that he had been exposed to chemical agents while stationed in Germany, indicated that it was unable to ascertain the Veteran's exposure to mustard gas based on the information that had been provided.  The Veteran did not appear in the ChemBio database, the Mustard-Lewisite database, or the Project 112/SHAD database.  

Upon review of this evidence, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, however, the Veteran has not directly described his in-service exposure to a substance such as mustard gas.  Instead, the Veteran has only broadly asserted that unnamed superiors told him at some time that he had been exposed to mustard gas in-service.  Even assuming that such a conversation occurred, the record does not show that these unnamed individuals had the competence to describe the chemical make-up of any gases to which the Veteran had been exposed.  Additionally, the Department of Defense was unable to find evidence of the Veteran's claimed exposure to mustard gas.  Accordingly, given the vagueness of the Veteran's assertions and the inability of the Department of Defense to confirm the Veteran's exposure to mustard gas, the Board finds that the Veteran did not experience full-body exposure to mustard gas/Lewisite, and he is therefore not entitled to service connection for COPD or emphysema on a presumptive basis.  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease for which service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).  Neither COPD nor emphysema are listed among the chronic diseases, and thus service connection for these disabilities may not be established based solely on a continuity of symptomatology or presumptively.  

With regard to the presence of a current disability, the Veteran has been diagnosed with COPD, emphysema, and degenerative disc disease of the lumbar spine.  Thus, a current disability is shown with respect to each of the Veteran's claims.  

With regard to an in-service event or injury, the Veteran's August 1956 discharge examination indicated that the Veteran had a chronic cough for three years, and for the preceding three years, the Veteran had occasional pressure associated with breathing.  Furthermore, the Veteran has alleged that he experienced pain in his back following a fall down a flight of stairs in 1954.  Thus, an in-service event, disease, or injury, is shown with respect to each of the Veteran's claims.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his claimed disabilities.  

Turning to a review of the evidence of record, with respect to the Veteran's claimed COPD and emphysema, in August 1956, the Veteran's lungs and chest were found to be normal.  In February 2012, a VA examiner opined that the symptoms of shortness of breath, night sweats, and cough that the Veteran reported in August 1956 were of etiologies other than the Veteran's COPD (with the examiner noting that emphysema is part of COPD).  The examiner noted that the Veteran was far too young in August 1956 to have developed COPD of the magnitude from which he now suffered.  The examiner noted that there was a "giant hiatus in symptomatology" from 1956 until the Veteran next reported experiencing shortness of breath.  The examiner found no notes in the Veteran's records detailing a history of shortness of breath or an evaluation for shortness of breath until 2003.  

In July 2012, a VA examiner again found that it was less likely than not that the Veteran's COPD and emphysema was related to service.  The examiner noted that asbestos exposure was a strong likely candidate for causing interstitial disease of the lung as well as various cancers or neoplasms such as mesothelioma.  The examiner found, however, that asbestos was not a common cause of COPD; instead, the examiner noted that a common cause of COPD included smoking of tobacco products.  The examiner noted that the Veteran was a former smoker.  Although the Veteran stated that he quit smoking 20 to 30 years prior to the examination, the examiner noted that the process of emphysema was known to progress once underway despite cessation of smoking.  The examiner was unable to find support for the theory that asbestos exposure caused emphysema or COPD with "anything even close" to 50 percent certainty.  Therefore, the examiner opined that it was not at least as likely as not that asbestos caused the Veteran's claimed COPD, and the "very presence of a smoking history as a more likely cause of COPD cement[ed]" the examiner's opinion.  

With respect to the Veteran's claimed back disability, in August 1956, the Veteran's spine, lungs, and chest were found to be normal.  The Veteran first sought treatment for a back disability following service in April 1968, after he felt a "jerk" in his back while carrying a drainage grate.  The Veteran was diagnosed with irritation of the L5 or S1 nerve roots.  In May 1968, the Veteran underwent a laminectomy at the L4-L5 and L5-S1 levels.  The Veteran was noted to have degenerative-type discs.  

In August 2012, the Veteran stated that he had back surgery 48 years prior (the Board presumes that the Veteran was referring to the above-described May 1968 surgery, which is the only back surgery of record from this time), but he could not recall why he underwent this surgery or what was performed.  The Veteran indicated that he experienced constant back pain since the time of that surgery.  

In May 2015, a VA examiner found that it was less likely than not that the Veteran's low back disability was related to his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's current symptoms stemmed from L4-L5 degenerative changes due to significant disc collapse and modic changes.  The examiner noted that such disability was not shown at the time of the Veteran's April 1968 laminectomy.  As a result, the examiner opined that it was more likely that the Veteran's degenerative changes were more likely the result of aging, and the Veteran's current age supported such a conclusion.

To the extent that the Veteran believes that his COPD, emphysema, or back disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a respiratory disability or back disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's COPD, emphysema, or back disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's respiratory system and spine, neither one of which is readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his back disability, and it finds that he has not done so.  The Veteran has contended, for example in August 2012, that he has experienced a continuity of symptoms since the time of his 1968 laminectomy, which occurred some 12 years following the Veteran's separation from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, the treatment records from 1968 fail to reference symptoms persisting since the Veteran's separation from active service in 1956; instead, the Veteran stated at that time that an April 1968 injury led to his back pain.  The Board places relatively greater probative weight on the statements that the Veteran made in 1968 to clinicians regarding the relatively brief duration of his back pain than on any of the Veteran's more contemporaneous statements to the contrary.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the back was not shown within one year following separation from service, or for over a decade after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against the Veteran's claims of entitlement to COPD, emphysema, and a back disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating applies when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating applies when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation applies when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating applies when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).  

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection for PTSD in February 2011.  In a February 2011 mental health intake examination, the Veteran indicated that he was "very resistant" to receiving therapy that would require him to think about his trauma.  The Veteran stated that he experienced nightmares of not being able to escape a fire about four times monthly, and the Veteran sometimes dreaded going to sleep.  The Veteran had taken alprazolam to help with sleep for many years, but he had not told his doctor the reason underlying his fear of falling asleep.  The Veteran complained of insomnia, avoidance, hyperarousal when confronted with the traumatic memory, difficulty in crowds, and some problems with the startle reflex.  The clinician assigned the Veteran with a GAF score of 53.  

The Veteran underwent a VA examination in April 2012, at which time the examiner indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or; the Veteran's symptoms were controlled by medication.  The examiner noted that the Veteran had been married to his wife for over 50 years, and he had 6 children, 17 grandchildren, and several great-grandchildren.  The Veteran had good relationships with his family, and the Veteran's hobbies included gardening and mowing the lawn.  

The Veteran had not received treatment for a mental health condition, had no relevant legal and behavioral history, and he denied any relevant substance abuse history.  The examiner noted that the Veteran undertook efforts to avoid thoughts, feelings or conversations associated with his in-service trauma, and he undertook efforts to avoid activities, places or people that aroused recollections of the trauma.  The Veteran showed a markedly diminished interest or participation in significant activities.  The Veteran was found to be capable of managing his financial affairs.  The examiner assigned the Veteran a GAF score of 58.  

In June 2012, the Veteran's spouse stated that the Veteran had difficulty with memory, and he seemed depressed much of the time.  The Veteran refused to sit with his back to the door, was restless, nervous, and snapped easily.  The Veteran's son indicated that the Veteran showed "unexplainable confusion or maybe some sort of bad judgment".  The Veteran's son indicated that while the Veteran had never been a social person, he tried hard to be.  

In his May 2014 hearing before the undersigned, the Veteran stated that he did not have a good relationship with his family, and he did not socialize much.  The Veteran stated that he "[flew] off the handle" and had to apologize for his actions afterwards.  The Veteran stated that he could not remember simple tasks or the names of close relatives.  The Veteran indicated that he experienced periods of disorientation on a daily basis, and his mood was a "roller coaster" throughout the day.  The Veteran said that he experienced panic attacks and he was depressed much of the time.  The Veteran denied experiencing suicidal thoughts.  The Veteran's son, who attended the Veteran's hearing, stated that he was the only child who "really tolerate[d]" the Veteran.  

In June 2014, the Veteran reported that he retired in 1996, and he enjoyed doing yardwork and housework.  The Veteran was "very active" at home.  The Veteran was alert, oriented, and in no significant distress.  In a separate record from June 2014, the Veteran indicated that he experienced nightmares of a plane crash that he experienced as often as three times weekly.  The Veteran had intrusive thoughts, especially when he heard a siren.  The Veteran felt hypervigilant, did not like to be in a crowd, and startled easily.  The Veteran indicated that his mood was not good, and he reported that his spouse felt that the Veteran was irritable "all the time."  The Veteran indicated that he heard voices that were "hard to explain."  

In July 2014, the Veteran reported that he did not sleep well, was depressed, and felt anxious about medication.  The Veteran was tired, had a poor energy level, had poor motivation, and he reported experiencing irritability.  The Veteran was neatly groomed.  The Veteran was alert and oriented, dressed and groomed appropriately, and his speech was a normal rate, rhythm, and volume.  The Veteran's thoughts were organized and linear.  The Veteran had no delusional symptoms or paranoia.  The Veteran's mood was depressed, and his affect had a full range with appropriate content.  The Veteran's cognition was grossly intact.  

In July 2014, a clinician noted that the Veteran reported having little interest or pleasure in doing things, feeling down, depressed, or hopeless, had trouble falling or staying asleep, felt tired or had little energy, had a poor appetite, felt bad about himself, had trouble concentrating on thigs, and thought that he would be better off dead.  The Veteran declined a mental health referral and refused any further trials of mental health medications.  The Veteran indicated that he felt hopeless about the present or future, but he had no thoughts of taking his own life, nor had he ever attempted suicide.  In a separate record from July 2014, the Veteran denied feeling hopeless about the present or future.  

In October 2014, the Veteran reported experiencing bad nightmares.  In a separate October 2014 record, the Veteran indicated that nearly every day, he felt nervous, anxious or on edge, was unable to stop or control worrying, worried too much about different things, had trouble relaxing, was so restless that it was hard to sit still, became easily annoyed or irritable, and felt afraid as if something awful might happen.  In October 2014, a clinician noted that the Veteran's mood was very depressed, and the Veteran was tearful, had low energy, no motivation, and some anxiety.  The Veteran worried about his relationships with his children and felt as if it had become difficult to communicate with them.  The Veteran was neatly groomed.  The Veteran was alert and oriented, dressed and groomed appropriately, and his speech was a normal rate, rhythm, and volume.  The Veteran's thoughts were organized and linear.  The Veteran had no delusional symptoms or paranoia.  The Veteran's mood was depressed, and his affect had a full range with appropriate content.  The Veteran's cognition was grossly intact.  

In November 2014, the Veteran indicated that his spouse had noticed an improvement in his mood and irritability.  The Veteran indicated that he still felt "quite depressed," but he denied experiencing suicidal or homicidal ideation.  The Veteran indicated that he had experienced a slight improvement in mood, anxiety, and irritability since re-starting venlafaxine.  The Veteran did not feel as hopeless as he had the previous month.  The Veteran did not desire any counseling or medication to address his war-related nightmares.  The Veteran indicated that nightmares occasionally woke him from sleep.  The Veteran was neatly groomed.  The Veteran was alert and oriented, dressed and groomed appropriately, and his speech was a normal rate, rhythm, and volume.  The Veteran's thoughts were organized and linear.  The Veteran had no delusional symptoms or paranoia.  The Veteran's mood was depressed, and his affect had a full range with appropriate content.  The Veteran's cognition was grossly intact.

In December 2014, the Veteran reported that his mood had improved with an increase in venlafaxine to 50mg.  The Veteran had a "little anxiety" that was mostly related to an upcoming hernia surgery, and his irritability had improved.  The Veteran denied experiencing suicidal or homicidal ideation.  The Veteran was alert and oriented, dressed and groomed appropriately, and his speech was a normal rate, rhythm, and volume.  The Veteran's thoughts were organized and linear.  The Veteran had no delusional symptoms or paranoia.  The Veteran's mood was depressed, and his affect had a full range with appropriate content.  The Veteran's cognition was grossly intact.  

In January 2015, a clinician noted that the Veteran was alert and oriented.  In a separate January 2015 record, the Veteran was noted to be alert and sociable; the Veteran was not forgetful, confused, agitated, withdrawn, or combative.  In March 2015, the Veteran reported that his mood was stable on his current medication.  The Veteran was sleeping well at night, and he reported feeling less irritable and anxious overall.  The Veteran denied experiencing suicidal or homicidal ideation.  The Veteran's mood was depressed.  The Veteran was "overall stable, doing well, [and] happy with [his] current medication."  In March 2015, the Veteran stated that he had weekly reoccurring nightmares since his active duty service.  A clinician noted that the Veteran had become dependent on alprazolam to initiate sleep and tapering the Veteran from this medication would be difficult because of the Veteran's age.  The Veteran's nightmares resulted in abnormal behavior during sleep at least twice monthly.  

The Veteran underwent an additional VA examination in May 2015, at which time the examiner opined that the Veteran's PTSD was chronic, stable, and of mild severity.  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner found that the Veteran continued to experience mild PTSD symptoms that affected him primarily at home.  The Veteran frequently experienced nightmares, and the Veteran was less social as a result of his deteriorating health.  The Veteran was close with his family, and his wife was supportive.  

The Veteran had been married for 56 years, and he had 6 children, 14 grandchildren, and 3 great-grandchildren.  The Veteran was close with his family, and he indicated that he and his spouse liked to go out to eat, go to church, visit with family, and attend church dinners.  The Veteran indicated that most of his friends were deceased, but he was close with a few friends and fellow members of his church.  The Veteran also enjoyed getting coffee with his spouse or his sun.  The Veteran enjoyed being outside, but he complained of sensitivity to sunlight.  The Veteran watched television and fixed items in his basement workshop.  The Veteran exercised on a treadmill.  The Veteran reported that he last worked in 1996 as a carpentry manager.  The Veteran stated that he used to like to help neighbors when he could, but his medical issues limited what he could do.

The Veteran indicated that he was experiencing nightmares most nights, sleeping four hours nightly, and napped during the day.  The Veteran indicated that he experienced anxiety and a depressed mood, and that he recently experienced the death of a grandchild.  The Veteran otherwise worried about his family.  

The examiner indicated that the Veteran suffered from a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was alert and oriented, dressed and groomed appropriately, his speech was normal, and this thoughts were organized and linear.  The Veteran denied experiencing hallucinations, delusions, or paranoia.  The Veteran's mood was depressed and anxious, but he had a full range of affect that was content-appropriate.  The Veteran's short term memory and attention were grossly intact, and his insight and judgment were normal.  The Veteran was found to be capable of managing his financial affairs.  

Turning now to an analysis of the evidence of record, the Veteran has not shown either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal.  

With regard to the Veteran's occupational impairment, the record indicates that the Veteran retired in 1996 after working in construction management for 20 years.  The record does not support a finding, and indeed, the Veteran does not allege, that he ceased working as a result of the psychiatric symptoms that he was experiencing.  Furthermore, the Board notes that the Veteran has shown an ability to manage his finances throughout the period on appeal.  Furthermore, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 70 or 100 percent rating.  The Veteran's symptom picture has otherwise largely focused on his difficulty sleeping, nightmares, and mood disturbances, which, while significant, the Board finds do not rise to a level of severity associated with a 70 percent or 100 percent level of occupational impairment.  In sum, the Board finds that the weight of the evidence of record does not support a finding that the Veteran has experienced the severity of occupational impairment that is associated with either a 70 percent or 100 percent rating.   

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time.  The Veteran has remained married to his first spouse for over 50 years, and he has reporting having a consistently good relationship with at least one of his children.  Indeed, the Veteran's son provided support to the Veteran during his August 2014 hearing before the undersigned.  While many of the Veteran's friends were deceased, the Veteran reported socializing with friends and at his church.  These long-enduring relationships show that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with the social impairment of a 70 percent rating).  Furthermore, no clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his PTSD symptoms.  

Affording the Veteran with the benefit of the doubt, the Board finds that the Veteran's symptomatology throughout the appeal, particularly the Veteran's consistent depression, anxiety, and symptomatology associated with his frequent nightmares, approximates the symptoms associated with a 50 percent disability.  Accordingly, a 50 percent disability rating is granted.

In making this determination, the Veteran's GAF scores, ranging from 53 to 58, have been considered.  The Board finds that these scores, which are reflective of moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently assigned rating.  

In sum, the Board finds that the preponderance of the evidence favors the assignment of a schedular rating of 50 percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran has experienced exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his PTSD.  The Veteran does not have any symptoms from his service connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the PTSD related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluation is adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  The facts indicate that the Veteran retired from his position as a manager in carpentry in 1996 after 20 years on the job.  The Veteran has not suggested  that he retired in 1996 as a result of his service-connected PTSD.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   


ORDER

Service connection for COPD is denied.

Service connection for emphysema is denied.

Service connection for a back disability is denied.

A disability rating of 50 percent, but no greater, is granted for the Veteran's PTSD, subject to the laws and regulations governing the award of monetary benefits.  



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


